                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION at AKRON


 IN RE FIRSTENERGY SOLUTIONS                              Case No. 18-50757-AMK
 CORP., ET AL.,
                                                          Chapter 11
        Debtors
                                                          Honorable Alan M. Koschik,
                                                          United States Bankruptcy Judge


 FIRSTENERGY SOLUTIONS CORP.,

        Plaintiff,
                                                          Adversary Proceeding 18-5100
 V.

 BLUESTONE ENERGY SALES CORP.,

        Defendant.



      DEFENDANT’S MOTION TO FURTHER AMEND DISCOVERY SCHEDULING
        ORDER AND TO AMEND EXPERT DISCOVERY SCHEDULING ORDER

       Defendant Bluestone Energy Sales Corp. (“Bluestone”), through counsel, respectfully

moves the Court to amend the Discovery Scheduling Order entered on September 4, 2019 [Doc.

30] and to amend the Expert Discovery Scheduling Order entered on November 27, 2019 [Doc.

34]. In support of this Motion, Bluestone states as follows:

       Richard A. Getty is the managing partner of counsel for Bluestone and the primary client

contact in this matter. Since the beginning of this case, Mr. Getty has been designated as lead

counsel for Bluestone. Even though C. Thomas Ezzell has handled many day-to-day matters

arising in this case, Mr. Getty has been and remains Bluestone’s choice for leading its

representation in this and all other matters Mr. Getty’s firm handles for Bluestone.




                                                 1

18-05100-amk         Doc 35   FILED 12/06/19         ENTERED 12/06/19 16:25:10         Page 1 of 6
       As the Court and opposing counsel has been somewhat made aware, Mr. Getty has been

experiencing medical issues for the past two months. As a result, he was scheduled to undergo a

five-level fusion surgical procedure on his back on January 9, 2020. Unfortunately, in late

October 2019, Mr. Getty started to experience not only increasing back pain, but also numbness

and tingling in his right foot and leg.

       Mr. Getty was seen by his surgeon at the University of Cincinnati on October 29, 2019.

At that appointment it was determined that Mr. Getty had developed “drop foot,” which could

result in permanent neurological damage. Mr. Getty’s surgery was therefore moved to the

following week, November 5, 2019, on an emergency basis. See October 31, 2019 Letter from

Joseph Cheng, M.D., attached as Exhibit A.

       After the surgery, and while still at the University of Cincinnati Hospital, Mr. Getty

developed pneumonia, which slowed his recovery.

       Mr. Getty was subsequently transferred to the Cardinal Hill facility in Lexington,

Kentucky for in-patient physical therapy. Thereafter, Mr. Getty’s condition began to improve.

       However, during the week of November 25, 2019 (the week after the last pretrial

conference / status conference in this case), Mr. Getty began to again experience extreme pain in

this back, to the point that he was unable to stand. He therefore returned to the University of

Cincinnati on Wednesday, November 27, 2019. An MRI was performed and some 110 cc’s of

fluid were aspirated from Mr. Getty’s back. It was determined that he had a spinal fluid leak,

and at 10:00 p.m. on Thanksgiving night, Mr. Getty again underwent surgery to locate and repair

the leak.




                                                2

18-05100-amk       Doc 35      FILED 12/06/19       ENTERED 12/06/19 16:25:10       Page 2 of 6
       Mr. Getty has now been ordered to remain lying flat for at least three weeks. It also

appears that there may still be a fluid leak, given that Mr. Getty is experiencing lingering, severe

headaches, a situation that will require medical attention soon if the headaches do not abate.

       Because of this unexpected complication and the required additional surgery, Mr. Getty

will not be in a position to return to the office on even a part-time basis until some time in

January 2020.

       As Mr. Getty is lead counsel for Bluestone in this matter, it is imperative that case-critical

events not take place until Mr. Getty is able to fully participate. Bluestone will continue to work

with Plaintiff’s counsel to schedule depositions and to conduct other discovery during Mr.

Getty’s recuperation. However, certain of those depositions will require Mr. Getty’s presence

and of course all expert discovery will require Mr. Getty’s input and participation.

       Since the entry of the Expert Discovery Scheduling Order, the Plaintiff FirstEnergy

Solutions Corp. (“FirstEnergy” or “FES” or “Plaintiff”) and the Defendant have each concluded

document productions. Most individuals to be deposed have been identified. The Defendant,

however, will not be able to prepare and to produce fact witnesses for depositions by the current

deadline of December 20, 2019, in the absence of the participation of Mr. Getty. Furthermore,

the Plaintiff recently served requests for admissions, responses to which are not due until after

the current fact discovery deadline. As a result of all the foregoing, the Defendant proposes that

the parties have until January 15, 2019, to complete responses to written discovery and to

complete fact depositions.

       The parties currently have until January 15, 2020 to serve expert reports and until

February 21, 2020 to conclude expert discovery. Bluestone does not currently propose moving

those deadlines. One expert deadline, however, is the date of this Motion—the deadline to




                                                 3

18-05100-amk       Doc 35    FILED 12/06/19          ENTERED 12/06/19 16:25:10         Page 3 of 6
identify experts and the subject matter of expert testimony. Bluestone requests moving the

subject matter deadline back two weeks to December 20, 2019 and moving the identification

deadline to January 7, 2020.

       Counsel for the Defendant has informed counsel for the Plaintiff of this request the

afternoon of the filing of this Motion, and Plaintiff’s counsel is considering the matter. An

appropriate proposed order will be tendered to the Court following additional consultation.

                                             NOTICE

       PLEASE TAKE NOTICE that any objection to the relief sought in the foregoing Motion

To Further Amend Discovery Scheduling Order And To Amend Expert Discovery Scheduling

Order must be filed within 14 days, unless otherwise Ordered by the Court, from the date of

service as set forth below in the Certificate of Service, and that the Court is authorized to grant

the relief requested without further notice unless a timely objection is filed.




                                                  4

18-05100-amk       Doc 35      FILED 12/06/19         ENTERED 12/06/19 16:25:10       Page 4 of 6
                                                    Respectfully submitted1


                                                    /s/ Richard A. Getty
                                                    RICHARD A. GETTY (Ohio Bar #23245)
                                                           and
                                                    C. THOMAS EZZELL (pro hac vice)

                                                    THE GETTY LAW GROUP, PLLC
                                                    The Offices at City Center
                                                    100 West Main Street, Suite 200
                                                    Lexington, Kentucky 40507
                                                    Telephone: (859) 259-1900
                                                    Facsimile: (859) 259-1909
                                                    rgetty@gettylawgroup.com
                                                    tezzell@gettylawgroup.com

                                                    COUNSEL FOR DEFENDANT
                                                    BLUESTONE ENERGY SALES CORP.




1    Mr. Getty discussed the contents of this Motion and previously approved the language
     used to describe his condition and medical procedures, but did not draft or personally file
     this Motion. This Motion was prepared and filed by C. Thomas Ezzell and others on the
     staff of counsel for Bluestone.

                                              5

18-05100-amk    Doc 35    FILED 12/06/19          ENTERED 12/06/19 16:25:10        Page 5 of 6
                               CERTIFICATE OF SERVICE

        It is hereby certified that a copy of the foregoing Defendant’s Motion To Further Amend
Discovery Scheduling Order And To Amend Expert Discovery Scheduling Order was served on
this the 6th day of November, 2019, electronically in accordance with the method established
under this Court’s CM/ECF Administrative Procedures and applicable Standing Order(s), if any,
upon the following:


Marc B. Merklin (0018195)
Kate M. Bradley (0074206)
       and
Bridget A. Franklin (0083987)
BROUSE MCDOWELL LPA
338 South Main Street, Suite 500
Akron, Ohio 44311-4407
Telephone: (330) 535-5711
Facsimile: (330) 253-8601
mmerklin@brouse.com
kbradley@brouse.com
bfranklin@brouse.com

Ira Dizengoff (admitted pro hac vice)
Lisa Beckerman (admitted pro hac vice)
Joseph Sorkin (admitted pro hac vice)
       and
Christopher Gessner (admitted pro hac vice)
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
idizengoff@akingump.com
lbeckerman@akingump.com
jsorkin@akingump.com
cgessner@akingump.com

COUNSEL FOR PLAINTIFF FIRSTENERGY
SOLUTIONS CORP.



                                                    /s/ Richard A. Getty
                                                    COUNSEL FOR DEFENDANT
ctepld0598




                                              6

18-05100-amk      Doc 35    FILED 12/06/19        ENTERED 12/06/19 16:25:10       Page 6 of 6
